306 S.W.3d 560 (2009)
Christopher McMENOMY, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 92418.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Frank J. Niesen, III, Saint Louis, MO, for Appellant.
Chris Koster, Attorney General, Van M. Pounds, Special Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Christopher McMenomy appeals the trial court's judgment sustaining the Director of Revenue's decision to deny his privilege to drive a motor vehicle in Missouri for one year. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(1).